DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/13/2022 amended claims 1 and 15 and canceled claims 3-4.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 4/11/2022; therefore this rejection is withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Takahashi in view of Wyndham from the office action mailed 4/11/2022; therefore this rejection is withdrawn.  For the reasons discussed below claims 1-2 and 5-15 are allowed.  

Election/Restrictions
Claim 15 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 2/4/2022 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/4/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiners Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

At the beginning of line 1 on page 1 of the specification:    
Please AMEND the first line to read as follows: 
------ "This application is a 371 of PCT/EP2015/002228, filed 11/05/2015.” ------


Please AMEND Claim 1 to read as follows:
-------- “A method for the formation of a silica-based stationary phase for a chromatography column having an internal surface and a volume, wherein the silica-based stationary phase substantially fills the chromatography column forming a monolithic stationary phase within the chromatography column comprising a monolith encompassing between 50 to 100% of the volume of the chromatography column and at least a portion of the internal surface is in contact with a polymerized sol-gel comprising reaction products of a silica precursor, a polyether, and a solvent, the method comprising:
     washing the chromatography column with a flow of an acid to substantially remove the polyether from the polymerized sol-gel, wherein the acid is at least one of an organic acid and a mineral acid, and further wherein the acid does not comprise hydrofluoric acid;
     washing the acid-washed chromatography column with a flow of a basic neutralization solvent; and
     drying the neutralized chromatography column to form a silica-based stationary phase containing less than 2% of polyether having at least a hydroxyl functional group.” -------



Claim 15 should be rejoined as discussed above. 



Spoke with James Hoppe on June 24th, 2022 and he agreed to the amendments discussed above.      




Claims Allowed
5.	The following is an examiner’s statement of reasons for allowance:  applicants’ arguments regarding the Takahashi and Wyndham references are accurate in that the combination of references do not teach the stationary phase filling the internal volume of the column, nor specifically the removal of polyether using an acid wash as recited in claim 1.  For these reasons claims 1-2 and 4-15 are allowed.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/
Primary Examiner, Art Unit 1771